--------------------------------------------------------------------------------

Exhibit 10.9

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on September
19, 2006 (“Effective Date”) by and between YP Corp., a Nevada corporation (the
“Company”) and Daniel L. Coury, Sr. (“Executive”).


Background


The Company has engaged Executive, since January 2006, in the dual capacity of
Interim Chairman of the Board, Chief Executive Officer and President.


The Company and Executive now desire to extinguish their dual capacity interim
arrangement, naming an independent director as Chairman of the board and making
Executive official Chief Executive Officer and President.


In consideration of the mutual promises, covenants and agreements herein
contained, intending to be legally bound, the parties agree as follows:


1.      Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to serve, subject to the provisions of the Agreement, as an
employee of the Company in the position of Chief Executive Officer and
President. Executive will perform all services and acts reasonably necessary to
fulfill the duties and responsibilities of his position and will render such
services on the terms set forth herein and will report to the Company’s Board of
Directors (the “Board”). In addition, Executive will have such other executive
and managerial powers and duties with respect to the Company as may reasonably
be assigned to him by the Board, to the extent consistent with his position and
status as set forth above. Executive agrees to devote his full business time,
attention and energies to the extent reasonably necessary to perform the duties
assigned hereunder, and to perform such duties diligently, faithfully and to the
best of his abilities. Notwithstanding the foregoing, Company acknowledges and
agrees that during the Term, Executive shall have the right to have a “financial
interest” in or serve as a consultant, officer or director of any non-competing
business; provided that Executive agrees that engaging in such outside
activities shall not interfere with the performance of Executive’s duties
hereunder. Executive acknowledges that any such outside activities that involve
an entity other than the Company or its subsidiaries will involve an entity
independent of the Company and any actions or decisions Executive takes or makes
on behalf of such entity will not be imputed to the Company or its subsidiaries.


2.      Term. This Agreement is for the three-year period (the “Term”)
commencing on the Effective Date hereof and terminating on the third anniversary
thereof, or upon the date of termination of employment pursuant to Section 8 of
this Agreement; provided, however, that commencing on the third anniversary of
the Effective Date and each anniversary thereafter the Term will automatically
be extended for additional one year periods, unless either party hereto will
have notified the other party hereto in writing within 90 days of such
applicable anniversary that such extension will not take effect, in which event
the Term shall end on the last day of the then current period.


3.      Place of Performance. Executive may perform his duties and conduct his
business on behalf of the Company at either the Company’s offices in Mesa,
Arizona or Las Vegas, Nevada or at remote locations of his choosing by
telecommuting; provided that such practice shall not substantially interfere
with the performance of Executive’s duties hereunder.


--------------------------------------------------------------------------------


Exhibit 10.9

4.      Compensation.


(a)   Salary. Executive’s salary during the first year of this Agreement will
remain at the annual rate of $420,000 (the “Annual Salary”), payable in
accordance with the Company’s regular payroll practices. For the Company’s
fiscal year ending September 30, 2008 and fiscal year ending September 30, 2009,
Executive’s Annual Salary shall be increased by 10% of the preceding year’s
Annual Salary.


(b)    Performance Bonuses. Executive will receive an annual bonus of $150,000
in the event the Company reaches annual performance measures established by the
Compensation Committee of the Company’s Board of Directors. To the extent such
test is met, the bonus will be paid to Executive no later than 10 days after the
filing of the Company’s annual Report on Form 10-K with the Securities and
Exchange Commission. All bonuses payable under this Section 4(b) will be subject
to all applicable withholdings, including taxes. In the event Executive’s
employment ends for any reason other than for Cause or a voluntary termination
without Good Reason, Executive shall be eligible to receive the bonus described
hereunder for the year in which his employment ends, payable at such time as the
bonus would otherwise be payable.


(c)   Exchange Bonus. Upon the Company’s common stock becoming listed on a
national exchange, Executive will receive a one-time bonus of $150,000 within 30
days after the listing takes effect. In the event Executive’s employment ends
for any reason other than for Cause or a voluntary termination without Good
Reason, Executive shall be eligible to receive the bonus described hereunder if
the listing occurs during the six-month period after his employment ends,
payable at such time as the bonus would otherwise be payable.  


(d)    Discretionary Bonus. During each year of the Term, the Compensation
Committee of the Board will review Executive’s performance and may, in its sole
discretion, cause to be paid to Executive a discretionary bonus in addition to
the Annual Salary and other bonuses, subject to all applicable withholdings,
including taxes.


(e)    Restricted Stock. The Company will grant to Executive upon execution of
this Agreement 1,000,000 shares of restricted common stock of the Company
(“Restricted Stock”) pursuant to the Company’s 2003 Stock Plan and the Company’s
standard form of Restricted Stock Agreement (“Restricted Stock Agreement”). All
shares of the Restricted Stock will immediately vest and no longer be subject to
forfeiture upon the earlier to occur of (i) three years from the date of the
Restricted Stock Agreement and (ii) a “Change of Control,” as defined in the
Company’s 2003 Stock Plan. Additionally, upon termination of this Agreement and
Executive’s employment pursuant to Sections 8(a)(v) or (vi) below, any and all
shares of restricted stock granted to Executive prior to the date of this
Agreement and any shares of Restricted Stock granted pursuant to the Restricted
Stock Agreement, in each case that are unvested at the time and for which the
risk of forfeiture has lapsed pursuant to either of clauses 4(f)(i) through
(iii) as a result of the Company achieving annual net income levels established
by the Compensation Committee of the Company’s Board of Directors, will
immediately vest and no longer be subject to forfeiture under the 2003 Stock
Plan, the Restricted Stock Agreement or any agreement pursuant to which such
shares are granted. Notwithstanding the foregoing, any shares of the Restricted
Stock owned by Executive, which remain unvested under the terms of the Company’s
2003 Stock Plan, will be subject to forfeiture back to the Company in accordance
with the following:


--------------------------------------------------------------------------------


Exhibit 10.9

(i)    333,334 shares of the Restricted Stock shall be immediately returned to
the Company and will no longer be eligible for vesting in the event the Company
fails to achieve the annual net income measures for the Company’s fiscal year
ended September 30, 2006 established by the Compensation Committee of the
Company’s Board of Directors.


(ii)    333,333 shares of the Restricted Stock shall be immediately returned to
the Company and will no longer be eligible for vesting in the event the Company
fails to achieve the annual net income measures for the Company’s fiscal year
ended September 30, 2007 established by the Compensation Committee of the
Company’s Board of Directors.


(iii)    333,333 shares of the Restricted Stock shall be immediately returned to
the Company and will no longer be eligible for vesting in the event the Company
fails to achieve the annual net income measures for the Company’s fiscal year
ended September 30, 2008 established by the Compensation Committee of the
Company’s Board of Directors.


By way of example, in the event that the Company achieves the requisite annual
net income measure for the fiscal year ended September 30, 2006 and also
achieves the requisite annual net income measure for the fiscal year ended
September 30, 2007 but fails to achieve the requisite annual net income measure
for the fiscal year ended September 30, 2008, Executive would only be required
to forfeit and return to the Company 333,333 shares of the Restricted Stock in
accordance with subsection 4(f)(iii) above. If the Company achieved the annual
net income measure set forth in subsection 4(f)(i) above, but fails to achieve
the annual net income measure set forth in subsection 4(f)(ii) above, Executive
would have been required to return 333,333 shares of the Restricted Stock to the
Company pursuant to subsection 4(f)(ii) but would be permitted to retain the
shares identified in subsection 4(f)(i). Any such retained shares would continue
to be subject to risk of forfeiture pursuant to the applicable vesting schedule.


(f)     Automobile. Executive will be provided with an automobile for
Executive’s use and Company shall pay all reasonable related costs and expenses,
including, but not limited to, fuel, oil, maintenance, repairs, garage and
insurance.


5.      Business Expenses. During the Term, the Company will reimburse Executive
for all reasonable business expenses incurred by him in connection with his
employment and the performance of his duties, upon submission by the Executive
of receipts and other documentation in conformance with the Company’s normal
procedures for executives of Executive’s position and status. If Executive
decides to travel on Company business using Executive’s plane or by chartering a
plane, he shall be reimbursed at reasonable commercial rates customary for an
executive of his position.


6.      Vacation, Holidays and Sick Leave. During the Term, Executive will be
entitled to paid vacation paid holidays and paid sick leave in accordance with
the Company’s standard policies for its officers, as may be amended from time to
time.


7.      Benefits. During the Term, Executive will be eligible to participate
fully in all health, disability and dental benefits, insurance programs, pension
and retirement plans and other employee benefit and compensation arrangements
(collectively, the “Employee Benefits”) available to senior officers of the
Company generally, as the same may be amended from time to time by the Board.
Company shall reimburse Executive for any reasonable and medically necessary
medical and dental costs and expenses incurred by Executive and/or his family to
the extent that such costs and expenses are not covered by Company's insurance
policies and in an amount not in excess of $10,000 per benefit year.


--------------------------------------------------------------------------------


Exhibit 10.9


 
8.
Termination of Employment.



(a)    Notwithstanding any provision of this Agreement to the contrary, the
employment of Executive hereunder will terminate on the first to occur of the
following dates:


(i)     the date of Executive’s death;


(ii)    the date on which Executive has experienced a Disability (as defined
below), and the Company gives Executive notice of termination on account of
Disability;


(iii)   the date on which Executive has engaged in conduct that constitutes
Cause (as defined below), and the Company gives notice of termination for Cause;


(iv)   expiration of the Term upon delivery of proper and timely notice;


(v)    the date on which the Company gives Executive notice of termination for
any reason other than the reasons set forth in (i) through (iv) above; or


(vi)   the date on which Executive gives the Company notice of termination for
Good Reason (as defined below).


(b)    For purposes of this Agreement, “Disability” will mean an illness, injury
or other incapacitating condition as a result of which Executive is unable to
perform, with reasonable accommodation, the services required to be performed
under this Agreement for 180 consecutive days during the Term. Executive agrees
to submit to such medical examinations as may be necessary to determine whether
a Disability exists, pursuant to such reasonable requests made by the Company
from time to time. Any determination as to the existence of a Disability will be
made by a physician mutually selected by the Company and Executive.


(c)    For purposes of this Agreement, “Cause” will mean the occurrence of any
of the following events, as reasonably determined by the Board:


(i)     Executive’s willful and continued refusal to substantially perform his
duties hereunder;


(ii)    Executive’s conviction of a felony, or his guilty plea to or entry of a
nolo contendere plea to a felony charge; or


(iii)           Executive’s breach of any material term of this Agreement or the
Company’s written policies and procedures, as in effect from time to time;
provided, however, that with respect to (i) or (iii) above, such termination for
Cause will only be effective if the conduct constituting Cause is not cured by
Executive within 30 days of receipt by Executive of written notice specifying in
reasonable detail the nature of the alleged breach. For purposes of this
subparagraph (c), no act or omission by Executive shall be considered “willful”
unless done, or not done, by Executive in bad faith or without reasonable belief
that such act or omission was in the best interests of Company, and any act or
omission by Executive based upon or consistent with authority given to Executive
under this Agreement or by the Board or upon advice of the Company’s counsel,
shall be conclusively presumed to be done in good faith and in the best
interests of Company. There shall be a presumption that Executive has not
violated Sections 8(c)(i) or (iii) above until there is a finding by the fact
finder (i.e., judge, jury, or arbitrator) of wrongdoing sufficient to justify
termination for Cause under these sections. Until such a finding is made,
Executive shall receive all the payments and benefits that he would otherwise
receive if his employment was terminated pursuant to Sections 8(a)(v) or (vi)
above.
 
(d)       For purposes of this Agreement, “Good Reason” will mean the occurrence
of any of the following events, as reasonably determined by Executive:


(i)             a substantial reduction in Executive’s responsibilities and
duties by the Board or change in job title, but excluding for reasons of Cause;


(ii)            the removal of Executive from the Board of Directors, but
excluding reasons for Cause;


(iii)           the failure of the Company to pay Executive on a timely basis
his total Annual Salary and/or bonuses, fees or payments earned;


(iv)          the Company’s breach of any material term of this Agreement;
provided that in all cases Executive will have provided the Company with notice
and not less than a 15 calendar day opportunity to cure the conduct that
Executive claims constitutes Good Reason; and/or


(v)           a Change of Control shall have occurred. For purposes of this
Agreement, “Change of Control” shall have the meaning ascribed to it in the
Company’s 2003 Stock Plan.


9.             Compensation in Event of Termination. Upon termination of this
Agreement and Executive’s employment, the Company will have no further
obligation to Executive except to pay the amounts set forth in this Section 9.


(a)    In the event Executive’s employment is terminated pursuant to Sections
8(a)(ii), (iii) or (iv) on or before the expiration of the Term, Executive will
be entitled to payment of any earned but unpaid Annual Salary for the year in
which the Executive’s employment is terminated through the date of termination,
as well as any accrued but unused vacation, reimbursement of expenses and vested
benefits to which Executive is entitled in accordance with the terms of each
applicable Employee Benefits plan. Any bonuses, fees or payments due to
Executive under Sections 4(b)-(e) above shall be paid to Executive as set forth
therein.


(b)    In the event Executive’s employment is terminated pursuant to Section
8(a)(i), Executive’s estate, conservator or designated beneficiary, as the case
may be, will be entitled to receive, in addition to Executive’s accrued salary
and benefits through the date of death, a lump sum payment equivalent to six
months’ of Executive’s Annual Salary in effect at the time of death;


(c)    In the event Executive’s employment is terminated pursuant to Section
8(a)(v) or (vi) on or before the expiration of the Term, and provided that
Executive executes a valid release of any and all claims that Executive may have
relating to his employment against the Company and its agents, including but not
limited to its officers, directors and employees, in a form provided by the
Company, Executive will be entitled to receive, as his sole and exclusive
remedy, on the date of termination, in addition to his accrued salary and
benefits through the date of termination, a lump sum amount equal to 12 months
of payments that Executive would receive under the Agreement if his employment
with the Company had not been terminated, including, but not limited to, the
Annual Salary in effect at the time of termination, vacation, benefits and
reimbursement of expenses. Any bonuses, fees or payments due to Executive under
Sections 4(b)-(e) above shall be paid to Executive as set forth therein.
Executive shall have no duty to mitigate in order to receive the benefits set
forth herein and the benefits shall not be reduced or offset by other income,
payments or profits received by Executive from any source. Notwithstanding the
foregoing, if (i) Executive is a “specified employee” (as defined in Section
409A of the Internal Revenue Code of 1986, as amended), and (ii) the definition
of Good Reason above does not qualify as an “involuntary” separation from
service pursuant to guidance issued under Section 409A, the above payment will
be paid to Executive in one lump sum on the first day of the seventh month
following his separation from service. If Executive dies before he receives the
above payment, the Company will distribute the benefits to Executive’s
beneficiary as soon as administratively feasible following the date of
Executive’s death.


--------------------------------------------------------------------------------


Exhibit 10.9

(d)    In the event that it shall be determined by the Company’s public
accounting firm that any payment or distribution by the Company or its
affiliated companies to or for the benefit of Executive (whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any adjustment required under this
Section 9(c) (a “Payment”)), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended or any amendment,
replacement or similar provision thereto, or any interest or penalties are
incurred by Executive (other than interest or penalties incurred as a result of
Executive’s failure promptly to file appropriate tax returns or amended tax
returns after notification of such determination by the Company’s public
accounting firm) with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive within 30 days
following such determination or such occurrence, as the case may be, an
additional payment (a “Gross Up Payment”) in an amount such that after payment
by Executive of the Excise Tax imposed upon the Gross-Up Payment, Executive will
retain an amount equal to the amount he would have retained had no Excise Tax
been imposed.


10.   Confidentiality. Executive covenants and agrees that he will not at any
time during or after the end of the Term, without written consent of the Company
or as may be required by law or valid legal process, directly or indirectly, use
for his own account, or disclose to any person, firm or corporation, other than
authorized officers, directors, attorneys, accountants and employees of the
Company or its subsidiaries, Confidential Information (as hereinafter defined)
of the Company. As used herein, “Confidential Information” of the Company means
information about the Company of any kind, nature or description, including but
not limited to, any proprietary information, trade secrets, data, formulae,
supplier, client and customer lists or requirements, price lists or pricing
structures, marketing and sales information, business plans or dealings and
financial information and plans as well as papers, resumes and records
(including computer records) that are disclosed to or otherwise known to
Executive as a direct or indirect consequence of Executive’s employment with the
Company, which information is not generally known to the public or in the
businesses in which the Company is engaged. Confidential Information also
includes any information furnished to the Company by a third party with
restrictions on its use or further disclosure.



 
11.
Nonsolicitation and Noninterference.



(a)    Customers and Suppliers. While employed by the Company and for a one-year
period thereafter, Executive will not, directly or indirectly, solicit or
influence or attempt to solicit or influence any current or prospective
customer, client, vendor or supplier of the Company or any of its affiliates or
subsidiaries to divert their business to any Competitor (as defined below) of
the Company (whether or not exclusive) or otherwise terminate his or its
relationship with the Company.


--------------------------------------------------------------------------------


Exhibit 10.9


 
(b)
Employees.



(i)     Executive recognizes that, as a result of Executive’s association with
the Company, he will possess confidential information about other employees or
consultants of the Company and its subsidiaries and affiliates relating to their
education, experience, skills, abilities, compensation and benefits, and their
interpersonal relationships with customers. Executive acknowledges and agrees
that the information he possesses or will possess about these other employees or
consultants is not generally known, is of substantial value to the Company and
its affiliates and subsidiaries in developing its business and in securing and
retaining customers, and is, will be or may be known to Executive because of his
employment with the Company.


(ii)     Accordingly, Executive agrees that, while employed by the Company and
for a one-year period thereafter, Executive will not, directly or indirectly,
induce, solicit or recruit any employee or consultant of the Company or its
subsidiaries or affiliates or any individual that served as an employee or a
consultant of the Company or its subsidiaries or affiliates in the past 12
months for the purpose of (A) being employed by or providing services to
Executive or by any Competitor of the Company or (B) causing such individual to
terminate his or her employment relationship with the Company for any purpose or
no purpose.


(iii)   For purposes of this Agreement, a “Competitor” will mean any other
entity or person that provides or proposes to provide yellow pages listing
services on the Internet.


(iv)   the provisions of Sections 11(a) and (b) above shall not apply in the
event that this Agreement is terminated pursuant to Sections 8(a)(v) or (vi)
above.


12.    Rights and Remedies upon Breach. In the event that Executive breaches, or
threatens to breach, any of the material agreements or material covenants set
forth herein, the Company will have the right and remedy to seek to obtain
injunctive relief, it being agreed that any breach or threatened breach of any
of the confidentiality, nonsolicitation or other restrictive covenants and
agreements contained herein would cause irreparable injury to the Company and
that money damages would not provide an adequate remedy at law to the Company.


13.    Dispute Resolution. Except for an action exclusively seeking injunctive
relief, any disagreement, claim or controversy arising under or in connection
with this Agreement, including Executive’s employment or termination of
employment with the Company will be resolved exclusively by arbitration before a
single arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (the “Rules”),
provided that, the arbitrator will allow for discovery sufficient to adequately
arbitrate any claims, including access to essential documents and witnesses;
provided further, that the Rules will be modified by the arbitrator to the
extent necessary to be consistent with applicable law. The arbitration will take
place in Phoenix, Arizona. The award of the arbitrator with respect to such
disagreement, claim or controversy will be in writing with sufficient
explanation to allow for such meaningful judicial review as permitted by law,
and that such decision will be enforceable in any court of competent
jurisdiction and will be binding on the parties hereto. The remedies available
in arbitration will be identical to those allowed at law. The arbitrator will be
entitled to award reasonable attorneys’ fees to the prevailing party in any
arbitration or judicial action under this Agreement, consistent with applicable
law. The Company and Executive each will pay its or his own attorneys’ fees and
costs in any such arbitration, provided that, the Company will pay for any
costs, including the arbitrator’s fee, that Executive would not have otherwise
incurred if the dispute were adjudicated in a court of law, rather than through
arbitration.


--------------------------------------------------------------------------------


Exhibit 10.9


 
14.
Binding Agreement.



(a)    This Agreement is a personal contract and the rights and interests of
Executive hereunder may not be sold, transferred, assigned, pledged, encumbered
or hypothecated by him, provided that all rights of the Executive hereunder
shall inure to the benefit of, and be enforceable by Executive’s personal or
legal representatives, executors, heirs, administrators, successors,
distributors, devisees and legatees.


(b)    In addition to any obligations imposed by law, any successor to Company
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the assets of the Company, is bound by this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.


15.    Disclosure Obligations. During the Term, Executive agrees to make prompt
and full disclosure to the Company of any change of facts or circumstances that
may affect Executive’s obligations undertaken and acknowledged herein, and
Executive agrees that the Company has the right to notify any third party of the
existence and content of Executive’s obligations hereunder.


16.    Return of Company Property. Executive agrees that following the
termination of his employment for any reason, he will promptly return all
property of the Company, its subsidiaries, affiliates and any divisions thereof
he may have managed that is then in or thereafter comes into his possession,
including, but not limited to, documents, contracts, agreements, plans,
photographs, books, notes, electronically stored data and all copies of the
foregoing, as well as any materials or equipment supplied by the Company to
Executive.


17.    Entire Agreement. This Agreement contains all the understandings between
the parties hereto pertaining to the matters referred to herein, and supersedes
all undertakings and agreements, whether oral or written, previously entered
into by them with respect thereto. Executive represents that, in executing this
Agreement, he does not rely, and has not relied, on any representation or
statement not set forth herein made by the Company with regard to the subject
matter, bases or effect of this Agreement otherwise.


18.    Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company. The failure
of either party to this Agreement to enforce any of its terms, provisions or
covenants will not be construed as a waiver of the same or of the right of such
party to enforce the same. Waiver by either party hereto of any breach or
default by the other party of any term or provision of this Agreement will not
operate as a waiver of any other breach or default.


19.    Notices. Any notice to be given hereunder will be in writing and will be
deemed given when delivered personally, sent by courier or fax or registered or
certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice of hereunder in writing:


--------------------------------------------------------------------------------


Exhibit 10.9


 
To Executive at:




 
Daniel L. Coury, Sr.

  _______________

  _______________

  _______________

 

 
To the Company at:




 
YP Corp

 
Suite 105

 
4840 E Jasmine Street

 
Mesa, AZ 85205-3321

 
Phone: (480) 860-0011

 
Fax: (480) 325-1257

 
Attention: Chief Financial Officer



Any notice delivered personally or by courier under this Section will be deemed
given on the date delivered. Any notice sent by fax or registered or certified
mail, postage prepaid, return receipt requested, will be deemed given on the
date faxed or mailed. Each party may change the address to which notices are to
be sent by giving notice of such change in conformity with the provisions of
this Section.


20.    Severability. In the event that any one or more of the provisions of this
Agreement will be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement will not in any
way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement will be held to be excessively broad as
to duration, activity or subject, such provisions will be constructed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.


21.    Survivorship. The respective rights and obligations of the parties
hereunder will survive any termination of this Agreement to the extent necessary
for the intended preservation of such rights and obligations.


22.    Each Party the Drafter. This Agreement and the provisions contained in it
will not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.


23.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Arizona, without regard to its
conflicts of laws principles.


24.    Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.


--------------------------------------------------------------------------------


Exhibit 10.9

25.    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.


26.    Indemnification. Company shall indemnify, hold harmless and defend
Executive for all acts or omissions taken or not taken by Executive while
performing services for Company upon the terms and conditions set forth in the
Company’s bylaws. At all times during the Term, Company shall maintain an
insurance policy covering all Officers and Directors of the Company against
third party claims and lawsuits, and Company shall ensure that Executive shall
be covered by such policy upon terms and conditions no less favorable to
Executive than the terms and conditions governing the coverage accorded to such
other Officers and Directors.


27.    Interrelation with 2003 Stock Plan. To the extent any term of this
Agreement conflicts with any term of the 2003 Stock Plan, the terms of this
Agreement shall control. 


28.    Executive’s Right to Audit Financial Records. Executive shall have the
right, both during and after his employment, to review and/or receive copies of
the financial and business records of the Company to the extent necessary to
ensure compliance with the terms of this Agreement.




[Signature Page Follows]


--------------------------------------------------------------------------------


Exhibit 10.9

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
YP CORP., a Nevada corporation
 
EXECUTIVE
                 
/s/ Gary Perschbacher
 
/s/ Daniel L. Coury, Sr
Gary Perschbacher
 
Daniel L. Coury, Sr.
Chief Financial Officer
   

 

 
[DANIEL COURY EMPLOYMENT AGREEMENT]
 

--------------------------------------------------------------------------------